Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to November 07, 2017.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-7, 24-30, 34, 38-42, 45, 47 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fojo in view of Zhou.

The claims differ from Fojo in that they specify the time duration of administering and other dosing parameters.
 Zhou (9,006,408) entitled "Modified LCAT Enzymes" teaches in the abstract, administering LCAT to treat atherosclerosis, coronary heart disease, and to decrease accumulation of cholesterol.  In column 23 lines 40-49, the composition may be administered by SC, IV, and other parenteral methods.  In column 28 last full paragraph, the active ingredient may be parenterally 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to administer LCAT to treat heart or cardiovascular disease as taught by Fojo over a time period of about one minute to about three hours and in multiple doses over time because Zhou teaches ranges of times of administering that encompass those claimed.  No criticality is seen in the claimed administration amounts or schedules.  And the administering of the same enzyme for the same function as claimed is taught by the references with broad ranges of dosing.  Regarding claims 27-28, 41, 42 directed to recombinant LCAT, Fojo teaches that any form of LCAT may be effective for the presently claimed method which would encompass recombinant enzymes.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2, 38-39, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 2 last line and all occurrences, "acute or chronic renal disease" fails to further limit claim 1 from which claim 2 depends.  And in lines 4-5, "familial or acquired" is incomplete where which disorders are referred to is not set forth.  In claim 38 last line and all occurrences, "the 100 – 200 mg dose or the 150 mg dose" lacks antecedent basis because there is no 150 mg dose stated, and it is unclear which dose may be intended.     

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Yang (Biomedicine & Pharmacotherapy) teaches LCAT therapies.
Shamburek (Circulation Research) teaches administering recombinant LCAT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/RALPH J GITOMER/Primary Examiner, Art Unit 1655